Citation Nr: 1647496	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO.  13-19 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a lung disability, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1964 to March 1966.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Milwaukee, Wisconsin Department of Veteran Affairs (VA) Regional Office (RO).  A June 2016 videoconference hearing was held before the undersigned; a transcript of the hearing is in the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his current lung disability is related to herbicide exposure during service in Vietnam.  His DD-214 confirms that the last duty assignment prior to separation was in Phu Lam, Vietnam, and thus such exposure is established on a presumptive basis.  In addition, VA treatment records and two letters from his private physician (Dr. Chakoian) both indicate that he has a current respiratory disability.  Dr. Chakoian further indicates the lung disability is likely correlated with his herbicide exposure.  However, the Board notes that Dr. Chakoian's first (December 2010) letter openly admits that he has no expertise in the toxicology of Agent Orange and that the Veteran's respiratory patterns "can be seen from a lot of different toxins."  While he later provided a June 2016 addendum opinion adding that there was a reasonable possibility that herbicide agents caused his lung disease, the rationale provided was that the Veteran had not lived a lifestyle including other exposures (such as heavy smoking).  Given his own admission of a lack of familiarity with the toxicology of herbicide agents and considering VA has not received any indication from periodic scientific reviews and studies (commissioned specifically to determine whether associations exist between various diseases and herbicides) that there is any association between small airway disease or COPD and herbicide exposure, the addendum opinion does little to add probative value to Dr. Chakoian's findings, as it does not cite to any medical literature or research that might supplement his lack of expertise in the area.

However, the Veteran has not yet been afforded a VA examination in conjunction with his appeal, despite the fact that herbicide exposure is and has a current lung disability.  This is a duty to assist error that must be corrected, particularly in light of the fact that Dr. Chakoian's opinion in favor of service connection is not sufficiently probative, by itself, to adjudicate the claim.  Moreover, the Board notes that, while VA records and Dr. Chakoian's letters confirm a respiratory disease, it is unclear what the exact nature of the Veteran's disability is.  VA records indicate a possible diagnosis of chronic obstructive pulmonary disease (COPD) and Dr. Chakoian diagnosed a nonspecific small airway disease.  Furthermore, the Board also notes that the Veteran's STRs document multiple instances of bronchitis and laryngitis during service, which must be considered in addition to his established herbicide exposure when determining whether there is a relationship between his current lung disability and service.  Thus, a VA examination is needed.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all updated and outstanding records of VA or adequately identified and authorized private treatment the Veteran has received for a respiratory or lung disability (to specifically include any pertinent private records, including from Dr. Chakoian, that are not already in the record).

2. Then, arrange for the Veteran to be examined by a respiratory diseases specialist (preferably one with experience in the toxicology of herbicide agents).  Based on a review of the entire record, examination of the Veteran, and any tests or studies deemed necessary (including pulmonary function testing/spirometry), the examiner should provide opinions responding to the following:

a. Please identify, by medical diagnosis, each respiratory or lung disability entity found.  If necessary, the examiner should reconcile his or her findings with the notations of possible COPD in VA treatment records and Dr. Chakoian's findings. 

b. For each respiratory or lung disability diagnosed, please opine whether it is at least as likely as not (a 50 percent or better probability) that such disability is related to the Veteran's service, to include the notations of bronchitis and laryngitis therein.

c. For each respiratory or lung disability, please also opine whether it is at least as likely as not (a 50 percent or better probability) that such disability is related to exposure to herbicide agents in Vietnam.  

The examiner should note that the Veteran is presumed to have been exposed to herbicide agents in Vietnam and must assume, therefore, that such exposure took place.  The examiner should consider and discuss, as necessary, the significance of Dr. Chakoian's December 2010 and June 2016 opinions.

The examiner must include a complete explanation and rationale for all opinions provided and specifically cite to supporting medical literature (specifically including that pertaining to herbicide agents and their toxicology) and factual evidence as necessary.

3. The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the record to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

